DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The amendment of claims 1-3, 5-7, 11, 19 are supported by the specification. The new claim 20 is supported by the specification.
Any rejections and/or objections made in the previous Office action and not repeated below are hereby withdrawn.
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The new grounds of rejection set forth below are necessitated by applicant's amendment filed on 6/9/2022. Thus, the following action is properly made final.  
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-3, 5-7, 10-16, 19-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gallucci et al (US 2006/0084748) in view of Kailasam et al (US 2008/0234440).
Gallucci teaches a composition consisting of 30 parts of glass fiber, 35 parts of polyetherimide ULTEM 1000 
    PNG
    media_image1.png
    251
    988
    media_image1.png
    Greyscale
, 35 parts of polysulfone and 0.15 parts of PFBKS (table 6, example 20, 0075, 0072, 0077, 0064). The polysulfone can be RADEL R 
    PNG
    media_image2.png
    71
    381
    media_image2.png
    Greyscale
 [0026]. The composition is used for electrical components etc [0072].
Gallucci exemplifies the amounts of PEI and polysulfone, but does not explicitly disclose the ranges of the amounts of PEI and polysulfone. 
However, Kailasam discloses a PEI/PPSU blend having high impact strength, rigidity etc [0007, abstract]. The blend PEI:PPSU can be in a mass ratio of 10:90 or 10-50:90-50 (example 6, table 4). Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to utilize a mass ratio like claimed because it is recognized in the art that such a mass ratio is suitable for PEI and PPSU blend.
Claims 1-3, 5-7, 10-16, 19-20 rejected under 35 U.S.C. 103(a) as being unpatentable over Brademeyer et al (US 2008/0234440).
Brademeyer teaches a composition comprising 10-95 wt% of poly(aryl ether sulfone), 1.0-50 wt% of a fibrous filler, 1-50 wt% of a poly(ether imide),  the poly(aryl ether sulfone) can be RADEL R 5800 having more than 50 mol% of the recurring unit of

    PNG
    media_image3.png
    76
    481
    media_image3.png
    Greyscale
, the PEI can be ULTEM 1010 
    PNG
    media_image4.png
    201
    967
    media_image4.png
    Greyscale
, the composition further comprises other additive such as inorganic heat stabilizers, mold release agent in an amount below 20wt%. [0020, 0040, 0025-33, 0108, 0112, table 1, 0117, 0100-0110, 0003-0004]. The weight ratio between PEI and PPSU overlaps the claimed range. Case law holds that in the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).
Brademeyer does not expressly name a single embodiment having the claimed composition.
However, each of the components of the composition is described in the reference. Therefore, it would have been obvious to a person of ordinary skill in the art at the time of the present invention to have made any of the compositions suggested by the reference, including the claimed composition, thereby arriving at the presently claimed invention.
While it is recognized that the phrase “consisting essentially of” narrows the scope of the claims to the specified materials and those which do not materially affect the basic and novel characteristics of the claimed invention, absent a clear indication of what the basic and novel characteristics are, “consisting essentially of” is construed as equivalent to “comprising”. Further, the burden is on the applicant to show that the additional ingredients in the prior art, would in fact be excluded from the claims and that such ingredients would materially change the characteristics of the applicant’s invention, See MPEP 2111.03.  
Terminal Disclaimer
The terminal disclaimer filed on 6/9/2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of US 10,703,907 has been reviewed and is accepted.  The terminal disclaimer has been recorded.
Response to Arguments
Applicant's arguments filed 6/9/2022 have been fully considered but they are not persuasive.
In response to applicant's argument that in Gallucci example, the polysulfone is UDEL, it is noted that the rejection is based on the fact that the polysulfone can be RADEL R. 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to WENWEN CAI whose telephone number is (571)270-3590.  The examiner can normally be reached on M-F 9am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ling-Siu Choi can be reached on (571)272-1098.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/WENWEN CAI/
Primary Examiner, Art Unit 1763